Citation Nr: 1756350	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for L4-L5 bulging disc with moderate spinal canal stenosis (degenerative joint disease of the lumbar spine), to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to March 1976.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A hearing was not requested.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a back disorder and chronic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A December 2008 rating decision denied entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear.  

2.  Evidence received subsequent to December 2008 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear.


CONCLUSIONS OF LAW

1.  Evidence received since the December 2008 rating decision is new and material, and the Veteran's claim of entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for right knee patella-femoral syndrome and osteoarthritis as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim of entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear.  An October 2010 private medical opinion is new and material evidence that supports the reopening of this claim.  Also, this opinion supports a grant of service connection for the Veteran's right knee disorder as secondary to his left knee disorder.  

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2003, the RO denied the Veteran's claim of entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear.  Part of the basis of that denial was the lack of evidence of in-service treatment.  

In December 2008, the Board reaffirmed that decision.  The Board noted that at a June 2007 travel Board hearing, the Veteran stated that he injured his right knee after service as a result of a fall while using a cane.  The Veteran uses a cane because of his service-connected left knee disorder.  The Board denied the Veteran's claim based on a VA nexus opinion, also noting that there were no in-service reports of a right knee injury.  That decision was not appealed and is final.  

New and material evidence has been received.  In November 2009, the Veteran filed an appeal to reopen the claim of entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear.  In October 2010, the Veteran submitted a private nexus opinion regarding his right knee disorder.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  The criteria for reopening this claim have been met.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The October 2010 private medical opinion and an August 2016 VA examination both contain current diagnoses of a right knee disorder.  Regarding nexus, the October 2010 private medical opinion states: "The [Veteran] has a service connected condition of [the left knee].  Since this condition he has had to use extensively his other leg to propel himself and be able to walk.  This has caused his right knee to deteriorate and has developed a right knee patella-femoral syndrome and osteoarthritis.  I think this is secondary to the service connected lesion in his left knee."  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  As the criteria for entitlement to service connection have been met, service connection for right knee patella-femoral syndrome and osteoarthritis is warranted.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis, to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear, has been received; to this limited extent, the appeal is granted.

Entitlement to service connection for right knee patella-femoral syndrome and osteoarthritis as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear is granted.  


REMAND

Regarding the remaining claims, a remand is required to obtain translations of medical documents received since December 2008.  

In September 2003, the RO denied the Veteran's claims of entitlement to service connection for L4-L5 bulging disc with moderate spinal canal stenosis (degenerative joint disease of the lumbar spine), to include as secondary to service-connected residuals of recurrent dislocations of left knee with median meniscus tear, and entitlement to service connection for chronic dermatitis.  For both claims, part of the basis of the denial was the lack of evidence of in-service treatment or incidence.  

In December 2008, the Board affirmed that decision.  Regarding the back disorder, the Board noted that at a June 2007 travel Board hearing, the Veteran stated that he injured his back after service as a result of a fall while using a cane.  The Veteran uses a cane because of his service-connected left knee disorder.  The Board denied the Veteran's claim based on a VA nexus opinion, also noting that there were no in-service reports of back injury.  Regarding chronic dermatitis, the Board agreed with the RO that there were no in-service reports of skin problems and denied the Veteran's claim.  The December 2008 Board decision was not appealed and is final.  

Since that time, the Veteran has submitted a number of documents as part of his appeal to reopen these claims.  These documents include medical records provided by the Social Security Administration (SSA).  Many of the SSA records are in Spanish, which means that the Board cannot assess whether they constitute new and material evidence.  On remand, SSA records and a May 2010 record regarding back treatment should be translated into English.  Additionally, the file should be reviewed for any other not yet translated documents, and the required translations should then be performed prior to readjudication of the issues.

VA treatment records to May 6, 2011, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 7, 2011, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from May 7, 2011, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Translate into English the May 2010 private treatment record, any records submitted by the Social Security Administration, and any other Spanish language documents as yet unidentified or which are added to the record following this remand.  

3. After the requested development and translation has been completed, together with any additional development as may become necessary, readjudicate the Veteran's remaining claims on appeal.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


